FILED
                             NOT FOR PUBLICATION                             JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RATSNEE KEOVANNA,                                No. 07-74098

               Petitioner,                       Agency No. A098-448-354

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Ratsnee Keovanna, a native and citizen of Laos, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003), and we

deny the petition for review.

      Substantial evidence supports the agency’s finding that Keovanna failed to

establish the harms she suffered on account of her Seventh Day Adventist religion,

including the interrogation by government agents and her pastor’s arrest, rose to

the level of persecution. See id. at 1016-17. Substantial evidence further supports

the agency’s finding that Keovanna failed to demonstrate a well-founded fear of

future harm. See Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir. 2002)

(when a petitioner has not established past persecution, the agency may “rely on all

relevant evidence in the record, including a State Department report, in considering

whether the petitioner has demonstrated that there is good reason to fear future

persecution.”). Accordingly, Keovanna’s asylum claim fails.

      Because Keovanna has not established eligibility for asylum, she necessarily

cannot meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Keovanna failed to set forth any substantive argument regarding the

agency’s denial of her CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).


                                          2                                   07-74098
      We reject Keovanna’s contention that the IJ failed to properly evaluate her

claim and consider the documents she proffered at trial because there is no

evidence rebutting the presumption that the IJ reviewed all the relevant evidence.

See Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000). We also

reject Keovanna’s conclusory due process claim regarding the BIA’s interpretation

of applicable asylum requirements.

      PETITION FOR REVIEW DENIED.




                                          3                                   07-74098